UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6614


ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
Kweli, a/k/a Justice,

                     Plaintiff - Appellant,

              v.

RANDALL FOWLER, JR.; LASLEY; DEGEORGIS; WILLIAMS; DEGEORGIS;
WANTONTA GOLDEN; JEFF BILYEU; JAMES JENNINGS; R. BLACKBURN;
KENNETH MYERS; DEGEORGIS; JAMES JENNINGS; NATHAN RICE,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:18-cv-01417-CMC-PJG)


Submitted: July 16, 2019                                          Decided: July 19, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Louis Garrett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Garrett, Jr., appeals the district court’s order accepting the recommendation

of the magistrate judge and denying his motion for a preliminary injunction in this action

filed pursuant to 42 U.S.C. § 1983 (2012).        The denial of Garrett’s motion for a

preliminary injunction is an appealable interlocutory order, 28 U.S.C. § 1292(a)(1)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Garrett v. Fowler, No. 0:18-cv-01417-

CMC-PJG (D.S.C. Apr. 19, 2019). We deny Garrett’s motion for stay and request to

consolidate this appeal with No. 19-6528. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2